Citation Nr: 1524479	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-47 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a traumatic brain injury, which the Veteran alleges he sustained when a Humvee he was riding in rolled over after hitting a land mine during a deployment in Kosovo from August 1999 to February 2000.  The Veteran testified that he was dazed following this accident and was evacuated to Landstuhl Regional Medical Center in Germany for two weeks of treatment.

The Veteran's service treatment records are negative for any documentation of a head injury or vehicle accident.  While these records do show that the Veteran was transferred to Landstuhl Regional Medical Center in September 1999 for treatment, it is for complaints of abdominal pain.  However, the Board notes that sometimes hospital records are maintained by the facility itself and not associated with a soldier's other service treatment records.  Accordingly, on remand, the RO should attempt to locate any outstanding medical records for the Veteran maintained by Landstuhl Regional Medical Center, Germany.  

Additionally, the Veteran has testified that he has received training through the VA's Education and Vocational Rehabilitation Program.  The United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Moore v. Gober, 10 Vet. App.436, 440 (1997).

Finally, once this requested development in completed, the Veteran should be scheduled for a new VA examination of his TBI residuals.  The examiner is asked to offer an opinion concerning the etiology of the Veteran's claimed condition.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA outpatient treatment records with the Veteran's claims file.

2. Request the Veteran's medical records, if any, in possession of Landstuhl Regional Medical Center, Germany, for the period from August 1999 to February 2000.  All efforts to obtain these records should be documented and if no records can be located, a formal finding of unavailability should be associated with the claims file.  

3. Associate all the Veteran's VA Education and Vocational Rehabilitation Program records, including all medical evaluations, with his claims folder.

4. Once this is done, the RO should schedule the Veteran for a VA examination of his TBI residuals.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's TBI residuals had onset in service or were caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

